Citation Nr: 0901131	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-19 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for glaucoma, including as 
secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from October 
1966 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In pursuing his claim for service connection for glaucoma, it 
is unclear whether the veteran is also requesting a higher 
rating for his already service-connected diabetic 
retinopathy.  Therefore, in the event he is, this issue is 
referred the RO for clarification and appropriate action.


FINDING OF FACT

The veteran's glaucoma has not been medically linked either 
directly to his military service or secondarily to his 
service-connected diabetes mellitus.  


CONCLUSION OF LAW

The veteran's glaucoma was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2005, prior to the initial adjudication of his claim in 
August 2005.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter did not comply with Dingess, as he was not 
apprised of the downstream disability rating and effective 
date elements of his claim, but this is nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Since the 
Board will conclude below that the preponderance of the 
evidence is against his underlying claim for service 
connection, the downstream disability rating and effective 
date elements of his claim are moot.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  There is 
no indication of any outstanding records pertaining to his 
claim.  

VA also afforded the veteran a medical examination in July 
2005 to determine whether his eye conditions were 
attributable to his military service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
 Nicholson, 20 Vet. App. 79 (2006).  Hence, no further notice 
or assistance to him is required to fulfill VA's duty to 
assist him in the development of his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



II.  Merits

The veteran was diagnosed with open-angle glaucoma in 
December 2003.  He claims this condition was caused by his 
already service-connected diabetes mellitus, which was 
presumptively linked to Agent Orange exposure in Vietnam.  
Unfortunately, the medical evidence does not support the 
claim for service connection for glaucoma as a residual 
complication.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as the dioxin in Agent Orange, unless 
there is affirmative evidence establishing that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).



Here, though, while the veteran did serve in Vietnam during 
the Vietnam Era (again, as evidenced by the grant of service 
connection for his diabetes mellitus), open-angle glaucoma is 
not on the list of presumptively service-connected disorders, 
so he cannot be granted service connection on a presumptive 
basis.  And there is no medical nexus evidence otherwise 
directly linking his glaucoma to his military service, 
including to his presumed exposure to Agent Orange in 
Vietnam.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (indicating that when, as here, the veteran 
does not have one of the presumptive conditions, he may still 
establish his entitlement to service connection by presenting 
probative medical evidence of direct causation).  See also 
McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the 
holding in Combee, which instead concerned exposure to 
radiation, is equally applicable in cases, as here, involving 
exposure to Agent Orange).

In any event, the veteran's claim is not predicated on the 
notion that his glaucoma is directly attributable to his 
military service.  He is alleging, instead, it is secondary 
to his already service-connected Type II Diabetes Mellitus.

Service connection is also permissible on this secondary 
basis for disability that is proximately due to or the result 
of a service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations where a service-connected condition 
has chronically - meaning permanently - aggravated the 
disability in question, but compensation is limited to the 
degree of disability (and only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Here, as mentioned, the veteran is already service connected 
for diabetes mellitus and has since developed open-angle 
glaucoma.  But there is no medical nexus opinion of record 
indicating there is any correlation between his open-angle 
glaucoma and his already service-connected diabetes mellitus.  
See Velez v. West, 11 Vet. App. 148, 158 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like in Wallin, that competent medical nexus evidence is 
required to associate a secondary condition with a service-
connected disability).

Concerning this, the July 2005 VA optometric examination 
mentioned his history of diabetes mellitus and his difficulty 
controlling his blood sugar.  But the evaluating optometrist 
stated although the veteran has mild diabetic retinopathy in 
both eyes, his open-angle glaucoma was not related to his 
diabetes mellitus.  The examiner indicated the veteran's 
diabetic retinopathy was not severe enough to progress to 
glaucoma.  Thus, the VA examiner was unable to etiologically 
link the veteran's glaucoma either directly to his military 
service or, secondarily, to his service-connected diabetes 
mellitus.  

So there is simply no medical nexus evidence of record 
indicating the veteran's open-angle glaucoma has any 
relationship to his military service, either directly or 
secondarily by way of his service-connected diabetes 
mellitus.  The Court has repeatedly indicated that when a 
physician is unable to make this necessary connection between 
the currently claimed disability and service, including by 
way of an already service-connected disability, there is no 
basis to grant the claim.  See, e.g., Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); and 
Winsett v. West, 11 Vet. App. 420, 424 (1998). 

In addition to the medical evidence, the Board also has 
considered the veteran's lay statements in support of his 
claim.  While he may believe that his open-angle glaucoma is 
related to his service-connected diabetes mellitus, as a 
layman without any medical training and expertise, he simply 
is not qualified to render a medical opinion concerning the 
etiology of his open-angle glaucoma.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  He is only competent to comment on 
symptoms (e.g., loss of vision) he may have personally 
experienced, but not the cause of them, and in particular 
whether they are due to his diabetes mellitus.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

The veteran also submitted an Internet article that stated 
that diabetes mellitus increases a person's risk for 
developing open-angle glaucoma.  Where medical article or 
treatise evidence, standing alone, discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion, a claimant may use such 
evidence to meet the requirement for a medical nexus.  Wallin 
v. West, 11 Vet. App. 509 (1998).  However, an attempt to 
establish a medical nexus between service and a disease or 
injury solely by generic information in a medical journal or 
treatise "is too general and inclusive."  Sacks v. West, 
11 Vet. App. 314, 317 (1998) (holding that a medical article 
that contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present 
pemphigus vulgaris condition did not satisfy the nexus 
element).  Still, medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding 
that evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility").  

But in this case, the Internet article the veteran submitted 
reflects general information on diabetes and glaucoma.  
Additionally, the VA compensation examiner specifically 
considered whether there is a link between the veteran's 
glaucoma and his diabetes mellitus in formulating an opinion 
on the merits of this case.  And, after considering the 
specific facts of this particular case, the examiner did not 
find there to be a link between these two disorders in this 
particular instance.  The Internet evidence, therefore, is 
only entitled to limited probative value as it is not 
supported by any definitive or concrete medical opinions.

As the Board is without a medical opinion that etiologically 
links the veteran's glaucoma to his service-connected 
diabetes mellitus or any other service-related cause, service 
connection for open-angle glaucoma is not warranted.  For 
these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
in turn meaning there is no reasonable doubt to resolve in 
his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Therefore, his appeal must be denied.


ORDER

The claim for service connection for glaucoma is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


